Appeal from judgment entered upon defendants’ default dismissed, with costs. Order denying defendants’ motion to open default and to vacate judgment reversed upon the law and the facts and motion granted upon payment by appellants of taxable costs to date, including the costs of this appeal and ten dollars costs of motion, within five days after service of a copy of the order to be entered herein; otherwise, order affirmed, with ten dollars costs and disbursements. While litigants should not be encouraged to answer “ ready ” upon the call of the calendar for the trial of issues and then gamble upon the chance that théir case will not be reached, we are of opinion that the defendants in this case should be given an opportunity to present their proof, upon terms, in view of the judgment *607which provides for the demolition of a collateral wall. Lazansky, P. J., Rich, Hagarty, Carswell and Seudder, JJ., concur.